       Case 4:18-cv-00244-WTM-CLR Document 14 Filed 01/10/19 Page 1 of 4

                                                                                     i'~lL£D

                 IN THE UNITED STATES DISTRICT COURT                                           ^IV.
                         THE SOUTHERN DISTRICT OF GEORGIA^OIS !AfJ j fj p- i.
                                                 rr»Tj
                                    SAVAmAH DIVISION                                              t4

                                                                      clerk.
ASHLEY F. CUMMINGS,
                                                                              SO- DisToF^
       Plaintiff,

V.                                                        CASE NO. CV418-244


BIGNAULT & CARTER, LLC, W.
PASCHAL BIGNAULT, and LORI A.
CARTER,

        Defendants.




                                          ORDER


       Before      the      Court     is       the    parties'        Joint      Motion           for

Settlement Approval.             (Doc.     13.)      In    their    motion,      the      parties

request that this Court approve their settlement of Plaintiff's

claims     under      the    Fair     Labor       Standards        Aot     ("FLSA").           After

careful review of the parties' motion, the Court is unable to

approve the settlement at this time. Accordingly, the parties'

motion is DENIED.


        Under   the      FLSA,    this     Court     must    scrutinize         any     proposed

FLSA settlement. Lynn's Food Stores, Inc. v. United States, 679

F.2d    1350,   1354      (11th     Cir.    1982).        This     Court      will    approve         a

compromised        claim     only     if       the    settlement         "is    a      fair       and

reasonable      resolution           of    a     bona      fide      dispute         over        FLSA

provisions."       Id.;      see    29     U.S.C.     § 216(b).          As    part      of     this

analysis,       the       "FLSA       requires            judicial       review         of        the
Case 4:18-cv-00244-WTM-CLR Document 14 Filed 01/10/19 Page 2 of 4
Case 4:18-cv-00244-WTM-CLR Document 14 Filed 01/10/19 Page 3 of 4
Case 4:18-cv-00244-WTM-CLR Document 14 Filed 01/10/19 Page 4 of 4
